                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 17-cr-00295-HSG-1
                                   8                      Plaintiff,                       ORDER REGARDING RESTITUTION
                                   9             v.

                                  10     KHAN,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court finds that restitution is applicable under the Mandatory Victim Restitution Act,

                                  14   18 U.S.C. § 3663A. The Court will review the supplemental materials Ross Stores submitted and

                                  15   determine the amount of restitution to be awarded. The Court will issue a detailed order setting

                                  16   out the restitution amount and the rationale for its findings. See Dolan v. United States, 560 U.S.

                                  17   605, 608 (2010).

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: 10/31/2019

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
